Citation Nr: 0715834	
Decision Date: 05/28/07    Archive Date: 06/11/07

DOCKET NO.  03-06 432	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO)
in Columbia, South Carolina


THE ISSUE

Entitlement to service connection for ear disability claimed 
as chronic ear infections and/or pain.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Timothy D. Rudy, Associate Counsel


INTRODUCTION

The veteran served on active duty from October 1968 to May 
1972.

The present matter comes before the Board of Veterans' 
Appeals (Board) on appeal from an August 2002 rating decision 
in which the RO, inter alia, denied service connection for 
ear infections.  In September 2002, the veteran filed a 
notice of disagreement (NOD).  A statement of the case (SOC) 
was issued in February 2003, and the veteran filed a 
substantive appeal (via a VA Form 9, Appeal to the Board of 
Veterans' Appeals) in February 2003.

In August 2003, the veteran testified during a hearing before 
a Veterans Law Judge (VLJ) in Washington, D.C.; a transcript 
of the hearing is of record.

In March 2004, the Board remanded this matter to the RO (via 
the Appeals Management Center (AMC), in Washington, D.C.) for 
further action, to include obtaining a VA examination and 
private and VA medical records.  After accomplishing the 
requested action, the RO/AMC continued the denial of the 
claim on appeal (as reflected in a June 2006 supplemental SOC 
(SSOC)) and returned this matter to the Board for further 
appellate consideration.

The Board points out that the March 2004 remand also 
addressed two additional claims for service connection for 
which the veteran had perfected an appeal.  However, in 
November 2005, the RO/AMC granted service connection for 
shoulder impingement syndrome (claimed as right trapezius 
muscle strain), effective March 23, 2000; and in a subsequent 
June 2006 rating decision, the RO/AMC granted service 
connection and assigned an initial 40 percent rating (and 
subsequent ratings) for cervical stenosis with spondylosis, 
status post anterior cervical discectomy with fusion at C5-7 
(claimed as a disability of the right upper extremity, to 
include the arm, wrist and hand, with radiculopathy), 
effective September 2005.  As these actions represent a full 
grant of the benefit sought in connection with these service 
connection claims, the only matter remaining on appeal is 
that set forth on the preceding page.  

In an October 2006 letter, the Board notified the veteran 
that the VLJ who conducted his August 2003 hearing is no 
longer with the Board, and indicated that the veteran could 
request another hearing, if he so desired.  In a response 
later in October 2006, the veteran indicated that he wanted 
another Board hearing.  A new Board hearing was scheduled for 
February 2007; however, the appellant failed to appear.  The 
hearing notice has not been returned as undeliverable, and 
the veteran has not requested a new hearing date.  The Board 
will therefore proceed to review the matter on appeal as 
though the request for hearing had been withdrawn.  See 38 
C.F.R. § 20.704(d) (2006).  


FINDINGS OF FACT

1.  All notification and development action needed to fairly 
adjudicate the claim on appeal has been accomplished.

2.  Although service medical records reflect treatment on 
several occasions for earaches and inflammation (often 
associated with upper respiratory infection), no chronic ear 
disability was shown in service, and post-service medical 
evidence does not establish any current ear disability 
manifested by chronic ear infections and/or pain.


CONCLUSION OF LAW

The criteria for service connection for ear claimed as 
chronic ear infections and/or pain are not met.  38 U.S.C.A. 
§§ 1101, 1110, 5103, 5103A, 5107 (West 2002); 38 C.F.R. 
§§ 3.102, 3.159, 3.303 (2006).




REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. 
No. 106-475, 114 Stat. 2096 (Nov. 9, 2000) (codified at 
38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, and 5126 
(West 2002 and Supp. 2006)) includes enhanced duties to 
notify and assist claimants for VA benefits.  VA regulations 
implementing the VCAA have been codified, as amended at 
38 C.F.R. §§ 3.102, 3.156(a), 3.159, and 3.326(a) (2006).

Notice requirements under the VCAA essentially require VA to 
notify a claimant of any evidence that is necessary to 
substantiate the claim, as well as the evidence that VA will 
attempt to obtain and which evidence he or she is responsible 
for providing.  See, e.g., Quartuccio v. Principi, 16 Vet. 
App. 183 (2002) (addressing the duties imposed by 38 U.S.C.A. 
§ 5103(a) and 38 C.F.R. § 3.159(b)).  As delineated in 
Pelegrini v. Principi, 18 Vet. App. 112 (2004), after a 
substantially complete application for benefits is received, 
proper VCAA notice must inform the claimant of any 
information and evidence not of record (1) that is necessary 
to substantiate the claim; (2) that VA will seek to provide; 
(3) that the claimant is expected to provide; and (4) must 
ask the claimant to provide any evidence in her or his 
possession that pertains to the claim, in accordance with 
38 C.F.R. § 3.159(b)(1).

VA's notice requirements apply to all five elements of a 
service connection claim: veteran status, existence of a 
disability, a connection between the veteran's service and 
the disability, degree of disability, and effective date of 
the disability.  Dingess/Hartman v. Nicholson, 19 Vet. App. 
473 (2006).  

VCAA-compliant notice must be provided to a claimant before 
the initial unfavorable decision on a claim for VA benefits 
by the agency of original jurisdiction (in this case, the RO, 
to include via the AMC).  Id; see also Pelegrini, 18 Vet. 
App. at 112.  See also Disabled American Veterans v. 
Secretary of Veterans Affairs, 327 F.3d 1339 (Fed. Cir. 
2003).  However, the VCAA notice requirements may, 
nonetheless, be satisfied if any errors in the timing or 
content of such notice are not prejudicial to the claimant.  
Id.

In this appeal, a November 2001 pre-rating letter provided 
notice to the appellant regarding what information and 
evidence was needed to substantiate the claim for service 
connection for ear infections, as well as what information 
and evidence must be submitted by the appellant, what 
information and evidence would be obtained by VA, and the 
need for the appellant to advise VA of and to submit any 
further evidence that is relevant to the claim.  Clearly, 
this letter meets VCAA timing requirements.  

While a June 2006 SSOC and subsequent post-rating letters in 
June and August 2006 informed the appellant how disability 
ratings and effective dates are assigned and the type of 
evidence that impacts those determinations, the Board finds 
that the timing or form of this notice also is not shown to 
prejudice the veteran.  Because the Board's decision herein 
denies the service connection claim on appeal, no disability 
rating or effective date is being, or is to be, assigned; 
accordingly, there is no possibility of prejudice to the 
veteran under the notice requirements of Dingess/Hartman.

The record also reflects that VA has made reasonable efforts 
to obtain or to assist in obtaining all relevant records 
pertinent to the matter on appeal.  Pertinent evidence 
associated with the claims file consists of the veteran's 
service medical records, post-service private medical 
records, as well as reports of VA examination and outpatient 
treatment records from the VA Medical Center (VAMC) in 
Charleston, South Carolina.  

In summary, the duties imposed by the VCAA have been 
considered and satisfied.  Through various notices of the RO 
(to include via the AMC), the appellant has been notified and 
made aware of the evidence needed to substantiate this claim, 
the avenues through which he might obtain such evidence, and 
the allocation of responsibilities between himself and VA in 
obtaining such evidence.  There is no additional notice that 
should be provided, nor is there any indication that there is 
additional existing evidence to obtain or development 
required to create any additional evidence to be considered 
in connection with this claim.  Consequently, any error in 
the sequence of events or content of the notice is not shown 
to prejudice the appellant or to have any effect on the 
appeal.  Any such error is deemed harmless and does not 
preclude appellate consideration of the matter on appeal, at 
this juncture.  See Mayfield v. Nicholson, 20 Vet. App. 537, 
543 (2006) (rejecting the argument that the Board lacks 
authority to consider harmless error).  See also ATD Corp. v. 
Lydall, Inc., 159 F.3d 534, 549 (Fed. Cir. 1998).

II.  Background

Service medical records reflect that in January 1971, the 
veteran reported to sick call after he awoke with pain in his 
right ear.  It was noted the right tympanic membrane was 
inflamed.  Penicillin and ear drops were administered, and 
the veteran was advised to remain away from high noise levels 
for 48 to 72 hours.  In September 1971, the veteran was 
treated for a left earache, chills, and a sore throat.  It 
was noted that the left tympanic membrane was red and the 
right tympanic membrane was clear.  The assessment was an 
upper respiratory infection.  The veteran was treated with 
penicillin, Afrin, and Auralgan ear drops.  Documents of 
record indicate that the veteran was seen later in September 
1971 for a right earache and sore throat.  In November 1971, 
the veteran was seen for a right earache, sore throat, and 
sore gums; on examination, the right ear was within normal 
limits.  

A December 1971 service medical record reflects the veteran's 
complaint of chills and fever when seen for an upper 
respiratory infection.  The examiner noted that his ears were 
at "A-F levels."  

On the report of medical history completed in conjunction 
with the May 1972 discharge examination, the veteran checked 
a box indicating that he had ear, nose and throat trouble 
(though he underlined the word "throat" and not "ear").  
The examining physician noted that the veteran had sinusitis 
in March 1972, which was adequately treated without 
complications, and the doctor did not note any ear 
abnormalities.

Post-service private medical records dated from February 1985 
to August 2003, and VA outpatient treatment records dated 
from May 1974 to May 2006, reflect a few complaints, findings 
or diagnoses regarding the veteran's ears, but nothing 
regarding ear infections.  

A February 1999 VA medical record indicates that the veteran 
was seen for nasal congestion and a three-day earache.  The 
tympanic membrane in the left ear was inflamed and ceramen 
was noted in the canal.  The right tympanic membrane and 
throat were not inflamed.  It was noted that the veteran was 
treated for otitis media.

During his August 2003 Board hearing, the veteran testified 
that the infection in his right ear was worse than in his 
left ear (transcript, p. 13).  He said that in July 2003 he 
tried to set up an appointment at the VA outpatient clinic 
for his ear problems.  Instead he went to a private ear, nose 
and throat (ENT) specialist who performed a nasal endoscopy 
and did not find anything.  That specialist told him to take 
medication and the pain would ease (transcript, p. 14).  The 
veteran also testified that he could go as long as six months 
without having an ear infection (transcript, p. 15).  He also 
said that he did not have ear infections or ear pain before 
service (transcript, p. 15).

The veteran also underwent VA examination in October 2004.  
During a VA audiological examination, the veteran complained 
of recurrent ear infections, with those in the right ear 
worse than those in the left ear.  Diagnostic and clinical 
tests revealed the veteran's tympanograms were within normal 
limits in both ears and that acoustic reflexes were present 
in both ears for ipsilateral and contralateral stimulation.  

Another VA examination report of the same date includes the 
examiner's notation that the veteran had had an ENT work-up 
five to six years before for complaints of right ear pain 
with negative results.  According to the examination report, 
the veteran was not treated with antibiotics in these 
incidents.  

On examination, the left eardrum was totally normal in 
appearance without redness or congestion.  The only 
abnormality noted was the slight accumulation of wax in the 
external canal.  The right tympanic membrane showed some 
central redness, but otherwise appeared of normal color and 
clear without apparent accumulation of fluid behind the drum.  
It was noted the canal appeared normal.  The examiner's 
diagnosis was no chronic ear infections.  The examiner noted 
his opinion that the veteran may have had recurrent 
congestion of the middle ear when he had colds or other upper 
respiratory issues, but with the denial of antibiotic 
treatments, there was no reason to believe there were ear 
infections of either an acute or chronic nature.

A December 2004 VA outpatient medical record reflects that 
the veteran sought treatment because both ears hurt for three 
days.  It was noted the veteran had these symptoms once a 
year, but that they had worsened.  

On VA examination in March 2006, the veteran reported pain in 
the ear once or twice a month, that he had been seen by six 
doctors in 30 years without a diagnosis, and that his last 
previous ear evaluation was eight years before this 
examination.  According to the examination report, the 
veteran stated his ear problems began while he was in 
service.  The examiner reviewed the veteran's service medical 
records and found that he was treated at least three times in 
service for pain in either ear and for an earache in the 
right ear.  According to the examination report, the veteran 
stated that post service he had intermittent ear pain, 
predominately in his right ear, and had a nasal endoscopy 
that was normal.  It was noted the veteran did not have 
drainage from either ear and had not been on antibiotics in 
the last eight years.  

Physical examination revealed tenderness around the veteran's 
mastoids.  External ears were noted as normal.  Earwax was 
noted in his right ear canal.  The tympanic membrane showed 
no discharge or perforation and appeared normal, though the 
examiner noted he could only partially view it.  While left 
ear canal was normal, the report indicated the veteran was 
extremely tender to touch when the examiner placed the 
speculum in the right ear.  Diagnosis included chronic right 
ear pain.  The examiner opined that it was less likely than 
not that the veteran has chronic ear infections.  It was more 
likely than not that the veteran has chronic right ear pain 
of unknown etiology.  The examiner stated it was less likely 
than not that the veteran's chronic right ear pain was due to 
service.

III.  Analysis

Service connection may be established for disability 
resulting from personal injury or disease contracted in line 
of duty, or for aggravation of a pre-existing injury suffered 
or disease contracted in line of duty.  38 U.S.C.A. § 1110; 
38 C.F.R. § 3.303.  Service connection may be granted for any 
disease diagnosed after discharge from service when all the 
evidence, including that pertinent to service, establishes 
that the disease was incurred in service.  38 C.F.R. 
§ 3.303(d).

Generally, to establish service connection, a veteran "must 
show (1) a current disability; (2) an in-service 
precipitating disease, injury or event; and (3) nexus between 
the current disability and the in-service events."  Disabled 
American Veterans v. Secretary of Veterans Affairs, 419 F.3d 
1317, 1318 (Fed. Cir. 2005) (citing Epps v. Gober, 126 F.3d 
1464, 1468 (Fed. Cir. 1997)).

After a thorough review of the record, to include the medical 
evidence and all assertions advanced by and on behalf of the 
veteran, the Board finds that service connection for ear 
disability claimed as chronic ear infections and/or pain is 
not warranted.  

Although service medical records reflect treatment for 
earaches and inflammation (often associated with upper 
respiratory infection), no chronic ear disability was shown 
in service.  Furthermore, the post-service medical evidence 
does not establish any current ear disability manifested by 
chronic ear infections and/or pain.

As indicated above, the October 2004 VA examiner indicated 
the veteran's bilateral tympanograms were within normal 
limits and diagnosed no chronic ear infections.  The March 
2006 VA examiner found normal external ears and normal ear 
canals, but diagnosed chronic ear pain.  The Board notes, 
however, that pain alone, without evidence of underlying 
pathology, does not constitute a disability for which service 
connection can be granted.  Sanchez-Benitez v. Principi, 259 
F.3d 1356 (Fed. Cir. 2001).  There is otherwise no post-
service medical evidence establishing any disability of the 
ears, and neither the appellant nor his representative has 
identified or alluded to the existence of any such evidence.  
Accordingly, there is no basis for a grant of service 
connection for the claimed disability.  

As noted above, Congress has specifically limited entitlement 
to service connection for disease or injury to cases where 
such incidents have resulted in disability.  See 38 U.S.C.A. 
§ 1110.  Thus, where, as here, competent and persuasive 
medical evidence does not establish a current disability upon 
which to predicate a grant of service connection, there can 
be no valid claim for service connection.  See Gilpin v. 
West, 155 F.3d 1353 (Fed. Cir. 1998); Brammer v. Derwinski, 3 
Vet. App. 223, 225 (1992).

In addition to the medical evidence, in adjudicating the 
claim, the Board has considered the veteran's and his 
representative's written assertions on the matter of current 
disability; however, none of this evidence provides a basis 
for allowance of the claim.  Matters of diagnosis and 
etiology are within the province of trained medical 
professionals.  Jones v. Brown, 7 Vet. App. 134, 137-38 
(1994).  As the veteran and his representative are not shown 
to be other than laypersons without the appropriate medical 
training and expertise, neither is competent to render a 
probative opinion on a medical matter.  See, e.g., Bostain v. 
West, 11 Vet. App. 124, 127 (1998), citing Espiritu v. 
Derwinski, 2 Vet. App. 492 (1992).  See also Routen v. Brown, 
10 Vet. App. 183, 186 (1997) ("a layperson is generally not 
capable of opining on matters requiring medical knowledge").  
Hence, the lay assertions in this regard have no probative 
value.

For all the foregoing reasons, the claim must be denied.  In 
reaching this conclusion, the Board has considered the 
applicability of the benefit-of-the-doubt doctrine; however, 
as the competent and persuasive evidence simply does not 
support the claim, that doctrine is not for application, and 
the veteran's claim for service connection for ear disability 
claimed as chronic ear infections and/or pain must be denied.  
See 38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102; Gilbert v. 
Derwinski, 1 Vet. App. 49, 53-56 (1990).




ORDER

Service connection for ear disability claimed as chronic ear 
infections and/or pain is denied.



____________________________________________
JACQUELINE E. MONROE
Veterans Law Judge, Board of Veterans' Appeals





 Department of Veterans Affairs


